       Case 3:15-cv-00318-SDD-RLB             Document 597-1        04/12/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF LOUISIANA

JOSEPH LEWIS, JR., KENTRELL PARKER, *                 JUDGE SHELLY D. DICK
FARRELL SAMPIER, REGINALD GEORGE, *
JOHN TONUBBEE, OTTO BARRERA,                     *    USMJ RICHARD L. BOURGEOIS, JR.
CLYDE CARTER, CEDRIC EVANS,                      *
EDWARD GIOVANNI, RICKY D. DAVIS, *                    CIVIL ACTION
LIONEL TOLBERT, and RUFUS WHITE,                 *    NO. 15-cv-318-SDD-RLB
on behalf of themselves and all others similarly *
situated                                         *
                                                 *
VERSUS                                           *
                                                 *
BURL CAIN, Warden of the Louisiana State *
Penitentiary, in his official capacity;          *
STEPHANIE LAMARTINIERE, Assistant                *
Warden for Health Services, in her official      *
capacity, JAMES M. LEBLANC, Secretary            *
Of the Louisiana Department of Public Safety *
and Corrections in his official capacity, and    *
THE LOUISIANA DEPARTMENT OF                      *
PUBLIC SAFETY AND CORRECTIONS                    *


  DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO LIFT STAY TO
 ALLOW FOR THE FILING OF A MOTION FOR RECONSIDERATION OR, IN THE
    ALTERNATIVE, TO CERTIFY RULING FOR INTERLOCUTORY APPEAL

       NOW INTO COURT, through undersigned counsel, come Defendants, the Louisiana

Department of Public Safety and Corrections (“DOC”); Darrel Vannoy in his official capacity as

Warden of the Louisiana State Penitentiary; Stephanie Lamartiniere, in her official capacity as

Assistant Warden of the Louisiana State Penitentiary; James M. Leblanc, in his official capacity

as Secretary of the Louisiana Department of Public Safety and Corrections, John E. Morrison, MD,

in his official capacity as Medical Director for DOC; Stacye Falgout, in her official capacity as the

Chief Nursing Officer for DOC; Randy Lavespere, MD, in his official capacity as the Medical

Director for the Louisiana State Penitentiary; Sherwood Poret, RN, in his official capacity as the

Director of Nursing for the Louisiana State Penitentiary; and Cynthia Park, ACNP, in her official
       Case 3:15-cv-00318-SDD-RLB              Document 597-1         04/12/21 Page 2 of 5




capacity as an Acute Care Nurse Practitioner at the Louisiana State Penitentiary, who respectfully

file this motion to lift temporary stay to allow for the filing of Defendants’ motion for

reconsideration or, in the alternative, to certify ruling for interlocutory appeal.

       On March 31, 2021, this Honorable Court issued a 124-page Opinion in connection with

the above referenced matter. [R. Doc. 594]. In the Opinion, the Court finds that Plaintiffs have

satisfied their burden of proving that Defendants have been deliberately indifferent to the inmates’

serious medical needs in the means and manner of the delivery of health care, in violation of the

Eighth Amendment of the United States Constitution. [R. Doc. 594, p.2]. The Court also found

that Plaintiffs have met their burden of establishing, in part, that Defendants violated the

Americans with Disabilities Act. [R. Doc. 594, p.3].

       A review of the Court’s findings demonstrates that they are based on medical treatment

and events occurring many years prior to the trial of this matter in October 2018 and many more

years prior to the date of the Opinion which was rendered on March 31, 2021. In reaching its

conclusions regarding deliberate indifference, the Court repeatedly references events and treatment

dating back as far as 10 years ago.

       The Court relied upon dated evidence in reaching its conclusion that Defendants were

deliberately indifferent to the medical needs of patients in violation the Eighth Amendment. In

fact, this Court did not even consider any evidence beyond September 30, 2016, some two years

before the trial and over four years prior to the date that the subject opinion was issued.

       Defendants submit that a finding of deliberate indifference based on this dated evidence is

improper under existing federal law. Specifically, Defendants submit that the recent opinion of the

United States Fifth Circuit Court of Appeal in Valentine vs. Collier, No. 20-20525 (5th Cir. March

26, 2021) is directly contrary to this Court’s Opinion.



                                                   2
       Case 3:15-cv-00318-SDD-RLB              Document 597-1        04/12/21 Page 3 of 5




       Additionally, on March 31, 2021, this Court enter an Order that this case is “temporarily

STAYED and ADMINISTRATIVELY CLOSED.” [R.Doc. 595]. Defendants file this motion

asking the Court to lift the temporary Stay to allow Defendants to file a motion for reconsideration

or, in the alternative, to certify ruling for interlocutory appeal (attached hereto as Exhibit “A”) and

a memorandum in support of the motion for reconsideration or, in the alternative, to certify ruling

for interlocutory appeal ( attached hereto as Exhibit “B”).

       Defendants hereby adopt and incorporate the all matters set forth in the proposed motion

for reconsideration or, in the alternative, to certify ruling for interlocutory appeal (attached hereto

as Exhibit “A”) and a memorandum in support of the motion for reconsideration or, in the

alternative, to certify ruling for interlocutory appeal ( attached hereto as Exhibit “B”) in support of

the request to lift the temporary Stay in this matter. Accordingly, Defendants respectfully ask the

Court to lift the temporary Stay and to allow the Defendants to file the attached proposed pleadings.

                                               Respectfully Submitted:

                                               JEFF LANDRY,
                                               ATTORNEY GENERAL

                                               KANTROW, SPAHT, WEAVER & BLITZER
                                               (A PROFESSIONAL LAW CORPORATION)
                                               445 North Boulevard, Suite 300 (70802)
                                               P. O. Box 2997
                                               Baton Rouge, Louisiana 70821-2997
                                               Telephone: (225) 383-4703
                                               Facsimile: (225) 343-0630

                                               By: /s/ Randal J. Robert
                                                       Randal J. Robert (#13800)
                                                       Connell L. Archey (#29992)
                                                       Keith J. Fernandez (#33124)
                                                       George P. Holmes (#36501)
                                                       Special Assistant Attorneys General
                                                       Email: randy@kswb.com
                                                               connell@kswb.com
                                                               keith@kswb.com

                                                  3
Case 3:15-cv-00318-SDD-RLB   Document 597-1      04/12/21 Page 4 of 5




                                           george@kswb.com

                             SHOWS, CALI & WALSH, L.L.P.
                             Jeffrey K. Cody, La. Bar Roll No. 28536
                             Caroline T. Bond, La. Bar Roll No. 34120
                             John C. Conine, Jr., La. Bar Roll No. 36834
                             Special Assistant Attorneys General
                             628 St. Louis Street (70802)
                             P.O. Drawer 4425
                             Baton Rouge, Louisiana 70821
                             Telephone: (225) 346-1461
                             Facsimile: (225) 346-1467
                             Email: jeffreyc@scwllp.com
                                     caroline@scwllp.com
                                     coninej@scwllp.com

                             Patricia Wilton (La. Bar Roll No. 18049)
                             Elizabeth Murrill (La. Bar Roll No. 20685)
                             Michelle White (La. Bar Roll No. 26988)
                             Angelique Freel (La. Bar Roll No. 28561)
                             Colin Clark (La. Bar Roll No. 33775)
                             Andrea Barient (La. Bar Roll No. 35643)
                             Assistant Attorneys General
                             Louisiana Department of Justice
                             1885 North 3rd Street
                             P.O. Box 94005
                             Baton Rouge, Louisiana 70804-9005
                             Telephone: (225) 326-6200
                             Facsimile: (225) 326-6297
                             Email: WiltonP@ag.louisiana.gov
                                     MurrillE@ag.louisiana.gov
                                     WhiteMi@ag.louisiana.gov
                                     FreelA@ag.louisiana.gov
                                     ClarkC@ag.louisiana.gov
                                     BarientA@ag.louisiana.gov

                             Counsel for Defendants




                                4
       Case 3:15-cv-00318-SDD-RLB            Document 597-1       04/12/21 Page 5 of 5




                                    CERTIFICATE OF SERVICE

         I hereby certify that on the 12th day of April, 2021, I electronically filed the foregoing
pleading with the Clerk of Court using the CM/ECF system which will send a notice of electronic
filing to all counsel of record.

                                      /s/ Randal J. Robert
                                          Randal J. Robert




58268868.v1




                                                5
